Case 1:21-cv-00015-WS-B Document 10 Filed 03/23/21 Page 1 of 2                        PageID #: 38




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


HANCOCK WHITNEY BANK,                              )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )   CIVIL ACTION 21-0015-WS-B
                                                   )
KENNETH L. NORRIS d/b/a                            )
NORRIS IMAGING,                                    )
                                                   )
       Defendant.                                  )


                                              ORDER
       This matter comes before the Court on defendant Kenneth L. Norris’s pro se filing, which
is liberally construed as an Answer (doc. 8) to the Complaint. In this filing, Norris states his
intention to represent himself in this matter, which he is entitled to do. Notwithstanding his pro
se status, however, Norris is expected to abide by all applicable rules and procedures, just as any
other civil litigant must. His filing falls short of those requirements in multiple respects.
       For starters, Norris’s filing does not satisfy the “form of pleadings” provisions of Rule 10
of the Federal Rules of Civil Procedure. It does not contain the caption of the case, as required by
Rule 10(a). It does not state Norris’s defenses in numbered paragraphs, as required by Rule
10(b). More importantly, Norris’s Answer lacks the paragraph-by-paragraph admissions and
denials mandated by Rule 8(b) of the Federal Rules of Civil Procedure, and fails to set forth any
affirmative defenses pursuant to Rule 8(c). Finally, Norris has failed to include his address,
email address and telephone number on his pleading, as directed by Rule 11(a) of the Federal
Rules of Civil Procedure.
       Neither the Court nor Clerk’s Office staff can provide legal advice to a pro se litigant
such as Norris. He is responsible for learning, knowing and following the procedural rules
governing this case. To that end, Norris is ordered, on or before April 6, 2021, to file an
Amended Answer that corrects the above-described defects, that is presented in the proper form
bearing the proper case caption, that fairly admits or denies in sequentially numbered paragraphs
each of the factual allegations set forth in the corresponding numbered paragraphs of the
Case 1:21-cv-00015-WS-B Document 10 Filed 03/23/21 Page 2 of 2                       PageID #: 39




Complaint, that identifies any affirmative defenses Norris might wish to raise, and that includes a
signature block setting forth Norris’s postal address, email address and telephone number.
Because a pleading may directly and irrevocably affect his legal rights and remedies in these
proceedings, Norris is strongly encouraged to consult with an attorney in preparing this filing.
Insofar as Norris’s Answer suggests he is interested in compromising and settling this dispute
with Hancock Whitney Bank outside of court, he is instructed to contact plaintiff’s counsel of
record to explore that issue and to report back to this Court on the success or failure of such
discussions as appropriate. The April 6 deadline for him to file his Amended Answer remains in
place, in any event. Should Norris fail to file such an amended pleading in a timely manner, he
may be deemed in default upon motion by plaintiff.


       DONE and ORDERED this 23rd day of March, 2021.


                                              s/ WILLIAM H. STEELE
                                              UNITED STATES DISTRICT JUDGE




                                                 -2-
